Citation Nr: 1206974	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-18 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for recurrent dislocation of the right shoulder with subacromial bursitis and degenerative changes from December 6, 2005 to June 15, 2010, and a rating in excess of 30 percent since August 1, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which continued a 20 percent disability rating for recurrent dislocation of the right shoulder with subacromial bursitis and degenerative changes.  Subsequently, in a September 2007 rating decision, the RO again continued the Veteran's 20 percent disability rating for recurrent dislocation of the right shoulder with subacromial bursitis and degenerative changes.  In a December 2010 rating decision, the Atlanta, Georgia RO assigned a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence, effective June 16, 2010 to July 31, 2010.  The rating decision also assigned a 30 percent evaluation for recurrent dislocation of the right shoulder with subacromial bursitis and degenerative changes from August 1, 2010, forward.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of an increased disability rating in excess of 20 percent for recurrent dislocation of the right shoulder with subacromial bursitis and degenerative changes from December 6, 2005 to June 15, 2010, and a rating in excess of 30 percent since August 1, 2010.

The Board notes that, in October 2010, the Veteran's was afforded an OTC medical examination to assess the current severity of his right shoulder disability.  At that time, the examiner noted that the Veteran's extensive medical and surgical history of his right shoulder.  Additionally, the examiner documented and described the Veteran's surgical scars on his right shoulder.  The examiner noted the Veteran's range of motion of the right shoulder, and stated that repetitive range of motion of the right joint was not possible due to the severity of pain on range of motion. 

Significantly, however, the October 2010 examiner did not to provide enough detailed information pertaining to the Veteran's right shoulder disability for the Board to fully address the relevant disability codes.  While the examiner noted that the Veteran underwent a right shoulder flenohumeral joint debridement, he did not specifically address the criteria in Diagnostic Code 5202 that addresses impairment of the humerus.  Specifically, the examiner failed to provide any information regarding whether the Veteran's right shoulder disability was manifested by impairment of the humerus, and state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder.  Accordingly, because the October 2010 VA examiner did not address all of the pertinent manifestations of the Veteran's right shoulder disability, the examination report is insufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his right shoulder condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Additionally, the Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  The record reflects that the Veteran was receiving periodic treatment for his right shoulder disability.  Though the VA claims file contains VA treatment records through October 2010, it is unclear whether the Veteran continued to seek treatment for his right shoulder after that date.  Additionally, it is unclear whether the Veteran received treatment from his private physician after his right shoulder surgery.  As these VA and private treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from October 2010 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his right shoulder condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After obtaining any available treatment records, the Veteran should be scheduled for a VA orthopedic examination to determine the current manifestations of his right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

Specifically, the VA orthopedic examiner should address the following: 

A. Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected right shoulder disorder. 

B. If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, unfavorable, or intermediate (between favorable and unfavorable).

C. If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

D. Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's right shoulder.  All ranges of motion should be expressed in degrees.  

The examiner should also be asked to determine whether the right shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

E. Note whether the Veteran's right shoulder disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial. 

F. State what impact, if any, the Veteran's service-connected right shoulder disorder has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim.  If the claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


